ORDER
PER CURIAM
Michael S. Buesking appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Buesking alleges two points appeal: (1) that his plea was not knowing, voluntary, and intelligent because Buesking reasonably believed that he would receive probation after successfully completing a sexual offender treatment program and serving 120 days under section 559.115, and that he would not have pled guilty and would have insisted on going to trial had he known the court would deny him probation; and (2) his trial counsel was ineffective for failing to advise him that the court would receive a report from the department that might recommend that the court deny his probation. The motion court denied the motion without an evidentiary hearing, finding that Buesking’s claims were refuted by the record. Because we do not find the motion court’s findings and conclusions to be clearly erroneous, we affirm.
An extended opinion would have no precedential value. The parties have been *849furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).